Citation Nr: 0803443	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  06-38 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a skin disorder as 
secondary to sun exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
March 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2006 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Lincoln, Nebraska.  The veteran testified before the 
undersigned Veterans Law Judge in December 2007; a transcript 
of that hearing is associated with the claims folder.  

The Board granted a motion to advance the veteran's case on 
the docket in December 2007.  


FINDING OF FACT

The competent evidence is in equipoise as to whether the 
veteran's actinic keratosis is related to sun exposure during 
his military service.  


CONCLUSION OF LAW

Actinic keratosis was incurred during the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1151 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The veteran asserts that he is entitled to service connection 
for a skin disorder, namely, actinic keratosis, as such 
disability is the result of sun exposure during military 
service.  The veteran testified before the undersigned in 
December 2007, and before a Decision Review Officer (DRO) in 
April 2007, that he served in the Pacific Ocean, including on 
the atoll of Ulithi which is part of the Caroline Islands.  
According to him, he spent a great deal of time in the sun 
without any protection.  In contrast, spent very little time 
out of doors post-service in his positions as a journalist 
and advertising editor.  Since a dermatologist, Dr. Lott, 
explained to him that most sun damage is done between the 
ages of 16 and 20, yet doesn't manifest for many years, he 
contends that his actinic keratosis is due to his in-service 
sun exposure, which occurred when he was between the ages of 
17 and 19.

Initially, the Board observes that the veteran's service 
medical records fail to show any skin problems during 
service; however, the veteran indicated that he did not 
complain of any sunburns or excessive sun exposure during 
service.  Moreover, there is no evidence of any skin problems 
shortly after service.  

The first evidence of record of skin problems is a March 1981 
treatment record from dermatologist Dr. Strnot Jr. indicating 
that the veteran has actinic keratosis on his forehead and 
hand.  From this point onward, the veteran's dermatology 
records show continued treatment for actinic keratosis.  
There is also evidence of treatment for seborrheic keratosis; 
however, such records indicate that this skin disorder 
"comes with aging."  See, e.g., Dr. Strnot Jr. treatment 
record dated October 9, 1997.  In contrast, his records show 
that his actinic keratosis is a result of sun exposure.  See, 
e.g., Dr. Strnot Jr. treatment record dated June 11, 1990.  

The Board notes that the nearly forty year lapse in time 
between the development of actinic keratosis and service 
separation is not fatal to the veteran's claim.  Rather, in 
order to warrant service connection, the competent evidence 
must show that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  As noted above, the veteran testified to 
his belief in a connection based on statements from Dr. Lott.  
Unfortunately, the information provided by Dr. Lott is 
general medical information, and does not indicate that the 
veteran's skin disability is due to sun exposure from 
service.  Additionally, the veteran's own statements and 
beliefs cannot serve as competent evidence of a nexus as he 
is a layperson.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (laypersons are not competent to provide evidence of 
diagnosis or etiology). 

In addition to his own statements, the veteran submitted two 
letters from his treating dermatologist, Dr. Strnot.  A 
February 2007 medical opinion states that the veteran 
continues to receive treatment for actinic keratosis on his 
face and hands, and that these pre-cancerous lesions are 
caused by the cumulative affect of his sun exposure over his 
lifetime.  See February 21, 2007, letter from Dr. Strnot Jr.  
In addition, the sun "exposure during his time in the 
military contributed to the skin damage we are now 
treating."  Dr. Strnot Jr.'s February 2007 medical opinion 
is very similar to that given in September 2006.  At such 
time he wrote that "[i]t is possible that the increased 
amount of sun exposure during his time in the military 
contributed to the skin damage we are now treating."  See 
September 29, 2006, letter from Dr. Strnot Jr.  The Board 
observes that both medical opinions appear to be competent, 
and weigh in favor of a finding that the veteran's actinic 
keratosis is related to a disease, injury, or event during 
service.

Regarding the issue of whether an event, disease, or injury, 
occurred during service, the record does not speak as to the 
level of sun exposure the veteran experienced during service.  
However, the Board finds that this issue is somewhat 
irrelevant because Dr. Strnot Jr.'s February 2007 opinion 
does not specify a "level" of sun exposure that would 
indicate a positive relationship between his current skin 
disability and service.  Nevertheless, the Board observes 
that the veteran's service records indicate that he served in 
the Pacific area from September 9, 1944, to November 17, 
1945, and that he participated in the Western Caroline 
Operation (service record noting "Western Carolina 
Operation" is a typographical error), referencing an 
operation in the Caroline Islands, located in the Pacific 
Ocean.  In light of such evidence, the Board will accept his 
statements regarding sun exposure during service as credible.  

In the absence of any competent evidence of record containing 
a negative nexus opinion, the Board finds that, at the very 
least, there is an approximate balance regarding an issue 
material to the determination of the veteran's claim.  Under 
these circumstances, service connection for actinic keratosis 
is warranted.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to service connection for actinic keratosis is 
granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


